Citation Nr: 1342874	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  11-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that her fibromyalgia, which was diagnosed in 2004, was manifested during service, but was masked by other disabilities she was suffering from at that time.  Service treatment records reveal treatment for chronic back pain and chest tightness.  The Veteran did have several injuries during service, including falling in the bath and a motor vehicle accident, which were reported during treatment for back pain.  The Veteran has been granted service connection for post-herpetic neuralgia of the thoracic area associated with posttraumatic disorder.  In light of the Veteran's complex medical history, an examination is necessary to determine whether the Veteran's fibromyalgia is related to service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the etiology of her fibromyalgia.  The examination report must reflect review of all pertinent material in the claim folder.  

The examiner is to offer an opinion as to the etiology of any diagnosed fibromyalgia, to include whether it is at least as likely as not (a 50 percent or greater probability) that the current fibromyalgia is related to active service.  The examiner must consider the Veteran's inservice complaints of pain, her competent lay testimony regarding continuing symptoms since service, and her service-connected neuralgia.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


